EXHIBIT 10.1

Execution Copy

TERMINATION AND MUTUAL RELEASE (this “Agreement”), dated as of January 21, 2007,
among Paramount Acquisition Corp., a Delaware corporation (“Paramount”),
BioValve Technologies Inc., a Delaware corporation (“BioValve”), BTI Tech, Inc.
a Delaware corporation (“BTI”), and Valeritas LLC, a Delaware limited liability
company (the “Company”).

Paramount, BioValve, BTI and the Company are parties to the Contribution
Agreement, dated as of August 25, 2006 (the “Contribution Agreement”). 
Capitalized terms used herein but not defined herein shall have the meanings
given to such terms in the Contribution Agreement).

In consideration the respective representations, warranties, covenants and
agreements set forth herein, the parties hereto, agree as follows:


SECTION 1. TERMINATION.  PURSUANT TO SECTION 10.1(A) OF THE CONTRIBUTION
AGREEMENT, PARAMOUNT, BIOVALVE AND BTI MUTUALLY AGREE THAT THE CONTRIBUTION
AGREEMENT IS TERMINATED EFFECTIVE IMMEDIATELY AND IS VOID AND OF NO EFFECT,
WITHOUT ANY LIABILITY OR OBLIGATION ON THE PART OF PARAMOUNT, BIOVALVE, BTI OR
THE COMPANY OTHER THAN WITH RESPECT TO SECTIONS 5.8, 5.13, 5.17, 5.18 AND
ARTICLE 11 OF THE CONTRIBUTION AGREEMENT, WHICH PROVISIONS SHALL SURVIVE SUCH
TERMINATION.


SECTION 2. RELEASE BY BIOVALVE PARTIES AND COVENANT NOT TO SUE.  BIOVALVE, BTI
AND THE COMPANY, ON BEHALF OF THEMSELVES AND EACH OF THEIR OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ATTORNEYS, REPRESENTATIVES, PREDECESSORS, SUCCESSORS,
PARENTS, SUBSIDIARIES, AFFILIATES, HEIRS AND ASSIGNS (COLLECTIVELY, THE
“BIOVALVE PARTIES”), HEREBY DISCHARGE AND RELEASE, UNCONDITIONALLY, ABSOLUTELY
AND FOREVER, PARAMOUNT AND ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS, REPRESENTATIVES, PREDECESSORS, SUCCESSORS, PARENTS, SUBSIDIARIES,
AFFILIATES, HEIRS AND ASSIGNS (COLLECTIVELY, THE “PARAMOUNT PARTIES”), OF AND
FROM ANY AND ALL LIABILITIES, JUDGMENTS, RIGHTS, CLAIMS, DEMANDS, SUITS,
MATTERS, OBLIGATIONS, DAMAGES, DEBTS, LOSSES, COSTS, ACTIONS AND CAUSES OF
ACTION, OF EVERY KIND AND DESCRIPTION IN EACH CASE ARISING OUT OF OR RELATED TO
THE NEGOTIATION, DISCUSSION, EXECUTION, DELIVERY AND PERFORMANCE OF THE
CONTRIBUTION AGREEMENT AND THE TRANSACTIONS CONTEMPLATED THEREBY (COLLECTIVELY,
“CLAIMS”), WHETHER IN LAW OR EQUITY, WHETHER PRESENTLY KNOWN OR UNKNOWN, FROM
THE BEGINNING OF TIME TO THE DATE OF THIS AGREEMENT.  EACH OF THE BIOVALVE
PARTIES COVENANT AND AGREE THAT THEY WILL NOT AT ANY TIME HEREAFTER COMMENCE,
MAINTAIN, OR PROSECUTE ANY CIVIL, ADMINISTRATIVE OR OTHER ACTION, SUIT,
PROCEEDING, OR CHARGE, RELATING TO ANY CLAIMS RELEASED HEREUNDER, AGAINST ANY OF
THE PARAMOUNT PARTIES.  THE BIOVALVE PARTIES ACKNOWLEDGE AND AGREE THAT IF THEY
SHOULD HEREAFTER MAKE ANY CLAIM OR COMMENCE OR THREATEN TO COMMENCE ANY CLAIM
AGAINST THE PARAMOUNT PARTIES WITH RESPECT TO ANY CAUSE, MATTER OR THING THAT IS
THE SUBJECT OF THIS SECTION 2, THIS AGREEMENT MAY BE RAISED AS A COMPLETE BAR TO
ANY SUCH CLAIM, AND THE APPLICABLE PARAMOUNT PARTIES SHALL BE ENTITLED TO
RECOVER FROM THE BIOVALVE PARTIES ALL COSTS INCURRED IN CONNECTION WITH SUCH
CLAIM, INCLUDING ATTORNEYS’ FEES AND COSTS.


SECTION 3. RELEASE BY PARAMOUNT AND COVENANT NOT TO SUE.  THE PARAMOUNT PARTIES
HEREBY DISCHARGE AND RELEASE, UNCONDITIONALLY, ABSOLUTELY AND FOREVER, THE
BIOVALVE PARTIES, OF AND FROM ANY AND ALL CLAIMS, WHETHER IN LAW OR EQUITY,
WHETHER PRESENTLY KNOWN OR UNKNOWN, FROM THE BEGINNING OF TIME TO THE DATE OF
THIS AGREEMENT.  EACH OF THE PARAMOUNT


--------------------------------------------------------------------------------



PARTIES COVENANT AND AGREE THAT THEY WILL NOT AT ANY TIME HEREAFTER COMMENCE,
MAINTAIN, OR PROSECUTE ANY CIVIL, ADMINISTRATIVE OR OTHER ACTION, SUIT,
PROCEEDING, OR CHARGE, RELATING TO ANY CLAIMS RELEASED HEREUNDER, AGAINST ANY OF
THE BIOVALVE PARTIES.  THE PARAMOUNT PARTIES ACKNOWLEDGE AND AGREE THAT IF THEY
SHOULD HEREAFTER MAKE ANY CLAIM OR COMMENCE OR THREATEN TO COMMENCE ANY CLAIM
AGAINST THE BIOVALVE PARTIES WITH RESPECT TO ANY CAUSE, MATTER OR THING THAT IS
THE SUBJECT OF THIS SECTION 3, THIS AGREEMENT MAY BE RAISED AS A COMPLETE BAR TO
ANY SUCH CLAIM, AND THE APPLICABLE BIOVALVE PARTIES SHALL BE ENTITLED TO RECOVER
FROM THE PARAMOUNT PARTIES ALL COSTS INCURRED IN CONNECTION WITH SUCH CLAIM,
INCLUDING ATTORNEYS’ FEES AND COSTS.


SECTION 4. NO LIABILITY.  EACH OF THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT
THIS AGREEMENT DOES NOT CONSTITUTE AN ADMISSION BY ANY PARTY OF ANY BREACH OF
THE CONTRIBUTION AGREEMENT OR ANY OTHER AGREEMENT OR COMMITMENTS AMONG THE
PARTIES HERETO.


SECTION 5. AUTHORITY, ETC.  EACH PARTY REPRESENTS AND WARRANTS THAT (I) SUCH
PARTY HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND THAT THIS
AGREEMENT CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF SUCH PARTY,
ENFORCEABLE AGAINST SUCH PARTY IN ACCORDANCE WITH ITS TERMS, (II) NO CONSENT,
APPROVAL, LICENSE, PERMIT, ORDER OR AUTHORIZATION OF, REGISTRATION, DECLARATION
OR FILING WITH, OR NOTICE TO, ANY PERSON IS REQUIRED BY OR WITH RESPECT TO SUCH
PARTY IN CONNECTION WITH THE EXECUTION AND DELIVERY BY SUCH PARTY OF THIS
AGREEMENT AND THE COMPLIANCE BY SUCH PARTY WITH THE PROVISIONS HEREOF (EXCEPT
FOR THOSE ALREADY OBTAINED OR MADE), AND (III) THE EXECUTION AND DELIVERY BY
SUCH PARTY OF THIS AGREEMENT AND THE COMPLIANCE BY SUCH PARTY WITH THE
PROVISIONS HEREOF DO NOT AND WILL NOT CONFLICT WITH, OR RESULT IN ANY MATERIAL
VIOLATION OR DEFAULT (WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) UNDER, OR
GIVE RISE TO A RIGHT OF, OR RESULT IN, TERMINATION, CANCELLATION OR ACCELERATION
OF ANY OBLIGATION OR TO A LOSS OF A MATERIAL BENEFIT UNDER, OR RESULT IN THE
CREATION OF ANY LIEN IN OR UPON ANY OF THE PROPERTIES OR ASSETS OF SUCH PARTY
UNDER, OR GIVE RISE TO ANY INCREASED, ADDITIONAL, ACCELERATED OR GUARANTEED
RIGHTS OR ENTITLEMENTS UNDER, ANY PROVISION OF THE CONSTITUTIVE DOCUMENTS OF
SUCH PARTY, ANY MATERIAL CONTRACT TO WHICH SUCH PARTY IS A PARTY OR BOUND BY OR
ITS PROPERTIES OR ASSETS ARE BOUND BY OR SUBJECT TO OR OTHERWISE UNDER WHICH
SUCH PARTY HAS RIGHTS OR BENEFITS OR ANY MATERIAL LAW OR JUDGMENT, IN EACH CASE,
APPLICABLE TO SUCH PARTY OR ITS PROPERTIES OR ASSETS.

Section 3.  Full Force and Effect.  This Agreement shall become, and be deemed
to be, effective upon its execution and delivery by the parties hereto.

Section 4.  Governing Law.  This Agreement for all purposes shall be governed
by, and construed in accordance with, the laws of the State of New York
applicable to contracts executed in and to be performed entirely in such State.

Section 5.  Counterparts.  This Amendment may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

[SIGNATURE PAGE FOLLOWS]

2


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

PARAMOUNT ACQUISITION CORP.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BIOVALVE TECHNOLOGIES INC.

 

 

 

 

 

 

 

By:

 

 

 

Name: Robert R. Gonnelli

 

 

Title: President and CEO

 

 

 

 

 

BTI TECH, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name: Robert R. Gonnelli

 

 

Title: President and CEO

 

 

 

 

 

VALERITAS LLC

 

 

 

 

BY:

BIOVALVE TECHNOLOGIES INC.,

 

 

its Manager

 

 

 

 

 

 

 

By:

 

 

 

Name: Robert R. Gonnelli

 

 

Title: Manager

 

3


--------------------------------------------------------------------------------